DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending of which claims 1, 12 and 19 are in independent form. 
	Claims 1-20 are rejected under 35 U.S.C. 103.  

Response to Arguments
Applicant's arguments filed 3/25/2021 have been fully considered but they are not persuasive.

Applicant’s Argument:
Applicant argues, on pages 9-11 of the “Remarks”, that neither one of the prior of record teaches “wherein each action in the list of actions flows through a sequence of ordered queues with decreasing priority in the multi-phase queue”.

	Examiner’s Response:
Examiner respectfully disagrees; examiner further indicates the combination of Papkoff, Boicey, Graham1 and Nichols clearly teaches, wherein each action in the list of actions flows through a sequence of ordered queues with decreasing priority in the multi-phase queue (In another exemplary embodiment, the acknowledgement received at block 710 may indicate that although the Floor Request message cannot be currently granted (e.g., because another higher -priority device currently holds the floor to the shared resource), the Floor Request message has been placed into a queue until the device .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1, 2, 4-6, 10-13, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over SHUMAN; Mohammed Ataur Rahman et al. (US 20160128043 A1) [Shuman] in view of Goel; Amit et al. (US 9900172 B2) [Goel] in view of GUEDALIA; Isaac David et al. (US 20140244834 A1) (Guedalia).

	Regarding claims 1, 12 and 19, Shuman discloses, a computer-implemented method, comprising: receiving datasets of readings from a plurality of Internet of Things (IoT) devices; identifying rules for processing the readings from the plurality of IoT devices (The disclosure generally relates to a dynamic ad hoc gateway that can be configured to provide inter-network communication among different Internet of Things (IoT) networks (or subnetworks). For example, in various embodiments, connectivity and capability information may be advertised via a personal IoT network from a first potential gateway to a first device and other potential gateways and connectivity and capability information advertised from the other potential gateways may be similarly received at the first potential gateway via the personal IoT network [Abstract]. According to various aspects, the present disclosure relates to various mechanisms to configure a dynamic ad hoc gateway that may be used in a mobile Internet of Things (IoT) network and/or other suitable IoT networks (or subnetworks) that may have dynamic or otherwise contextually dependent aspects, wherein the dynamic ad hoc gateway may be configured to provide inter-network communication among different IoT networks and/or IoT subnetworks. More particularly, in various embodiments, the dynamic ad hoc gateway may be assigned statically, hierarchically, dynamically, through a voting procedure, and/or any suitable combination thereof. For example, a static assignment scheme may assign a particular IoT device, if present, to be the 
determining policies to be applied to routing of the readings (If so, the IoT device(s) 1150 may then transmit a registration message to the dynamic ad hoc gateway 1160, as depicted at 1106, wherein the registration message may include an announcement payload, one or more context policies, and/or any other suitable information that may enable the dynamic ad hoc gateway 1160 to manage 
routing, based on the policies,  the plurality of subsets of the readings to processing units to be processed in parallel by the processing units (Further, in operation, communications between the local endpoint(s) 714 and 724 may use routing groups. In various embodiments, routing groups may enable endpoints to receive signals, method calls, or other suitable information from a subset of endpoints. As such, a routing name may be determined by an application connected to the bus nodes 712 or 722. For example, a D2D application may use a unique, well-known routing group name built into 
processing the subsets of the readings to generate a list of actions; and executing the actions (Further, many aspects are described in terms of sequences of actions to be performed by, for example, elements of a computing device. Those skilled in the art will recognize that various actions described herein can be performed by specific circuits (e.g., an application specific integrated circuit (ASIC)), by program instructions being executed by one or more processors, or by a combination of both. Additionally, these sequence of actions described herein can be considered to be embodied entirely within any form of computer readable storage medium having stored therein a corresponding set of computer instructions that upon execution would cause an associated processor to perform the functionality described herein. Thus, the various aspects described herein may be embodied in a number of different forms, all of which have been contemplated to be within the scope of the claimed subject matter. In addition, for each of the aspects described herein, the corresponding form of any such aspects may be described herein as, for example, "logic configured to" perform the described action ¶ [0034], [0109], [0120]); 
resolving conflicts in the list of actions based on a multi-phase queue, wherein resolving the conflicts in the list of actions based on the multi-phase queue includes modeling the actions (For example, when a user visits a coffee shop that has an electric vehicle charging station and needs to charge an electric vehicle, the dynamic ad hoc gateway may be a smartphone that runs an application that supports payments or other interactions at the coffee shop or the electric vehicle plugged into the charging station at the coffee shop, and the voting procedure may be used to resolve any conflicts that may arise due to the smartphone and the electric vehicle having similar qualifications to be the dynamic ad hoc gateway. In still other examples, the dynamic ad hoc gateway may be assigned based on supported interfaces (e.g., to match communication interfaces with communication interfaces used at visiting/visited IoT networks), heuristics or trust (e.g., a particular IoT device frequently selected to be the gateway may be ranked higher and therefore more likely to be selected again in the future), and/or other suitable criteria ¶ [0096]). 
However Shuman does not explicitly facilitate, wherein each rule is associated with priority; determining to execute an action generated based on a lower priority rule when an action generated from a conflicting higher priority rule is not in effect; wherein each action in the list of actions is generated based on a rule of the rules for processing the readings from the plurality of IoT devices; wherein each action in the list of actions flows through a sequence of ordered queues with decreasing priority in the multi-phase queue. 
Goel discloses, wherein each rule is associated with priority (Furthermore, the IoT device groups may be organized in a hierarchical manner to rank or otherwise define relative priorities among the various IoT devices allocated therein, wherein messages may be exchanged among IoT group owners or ranking members to support efficient communication between different IoT groups and access to shared resources may be controlled based on the relative rankings or priorities to resolve contending requests to occupy the same shared resources. More particularly, within a distributed IoT 
 determining to execute an action generated based on a lower priority rule when an action generated from a conflicting higher priority rule is not in effect (In one embodiment, in response to the server determining that the shared resource is available (e.g., because the shared resource is unoccupied, a lower-priority device that can be pre-empted currently holds the floor, etc.), the server may then transmit a Floor Grant message to the requesting device at block 630, wherein the Floor Grant message may generally permit the requesting device to use the resource in that the requesting device granted the floor may use, access, consume, or otherwise the resource (or a portion thereof) exclusively, or alternatively prevent or otherwise block other devices from using the resource or portions thereof. In other words, the floor may grant the requesting device permission to "occupy" the resource or a certain portion of the resource, which may involve consuming the resource, using the resource, accessing the resource, blocking usage or consumption associated with the resource, or any combination thereof. Otherwise, if the server determines that the shared resource is unavailable (e.g., because the shared resource is occupied, a higher-priority device that cannot be pre-empted currently holds the floor, etc.), the server may then queue the Floor Request message at block 625 until the resource becomes available and the Floor Request message reaches the top of the queue, at which time the server may transmit the Floor Grant message to the requesting device at block 630 in a substantially similar manner to that described above [col. 28, ll. 45-col. 29, ll. 3]);
wherein each action in the list of actions is generated based on a rule of the rules for processing the readings from the plurality of IoT devices (the granted permission may comprise a floor that blocks other IoT devices from accessing the shared IoT resource while the member IoT device holds 
wherein each action in the list of actions flows through a sequence of ordered queues with decreasing priority in the multi-phase queue (In another exemplary embodiment, the acknowledgement received at block 710 may indicate that although the Floor Request message cannot be currently granted (e.g., because another higher -priority device currently holds the floor to the shared resource), the Floor Request message has been placed into a queue until the device holding the floor has sent a Floor Release message to release the floor and/or the currently held floor has been revoked, whereby the acknowledgement received at block 710 may indicate that Floor Request message transmitted at block 705 will be granted upon reaching the top of the queue [col. 30, ll. 65-col. 31, ll. 9]. For example, in response to the IoT device holding the floor transmitting the Floor Release message at block 725 and then terminating the shared resource occupation at block 735, the server may then grant the floor to another device that had a Floor Request message queued while the IoT was occupying the shared resource. In one embodiment, if the IoT device that currently has the floor wishes to keep the floor to the shared resource, the IoT device may then determine whether a message revoking the floor granted to the IoT device was received from the server at block 730. For example, in one embodiment, the server may pre-empt the floor currently granted to the IoT device if another higher -priority device requests the floor, the IoT device holding the floor fails to transmit a keep-alive message before the timer expires, the IoT device has exceeded the quota allocated thereto, or other relevant policies trigger pre-empting the currently granted floor (e.g., if the IoT device corresponds to a clothes washer currently 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Goel’s system would have allowed Shuman to facilitate wherein each rule is associated with priority; determining to execute an action generated based on a lower priority rule when an action generated from a conflicting higher priority rule is not in effect; wherein each action in the list of actions is generated based on a rule of the rules for processing the readings from the plurality of IoT devices; wherein each action in the list of actions flows through a sequence of ordered queues with decreasing priority in the multi-phase queue. The motivation to combine is apparent in the Shuman’s reference, because there a need to coordinate communication and interaction among and between devices.
However neither Shuman nor Goodnight explicitly facilitates dividing the datasets of readings into a plurality of subsets of the readings based on the rules for processing the readings.
Guedalia discloses, dividing the datasets of readings into a plurality of subsets of the readings based on the rules for processing the readings (claims 3, 30 and 46: dividing the one or more IoT groups into one or more subsets according to the usage associated with the one or more registered objects and the interactions among (i.e. relationships) the one or more registered objects).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Guedalia’s system would have allowed Shuman and Goel to facilitate dividing the datasets of readings into a plurality of subsets of the readings based on the rules for processing the readings. The motivation to combine is apparent in the Shuman 

Regarding claims 2, 13 and 20, the combination of Shuman, Goel and Guedalia discloses, wherein determining policies to be applied to routing of the readings further comprises: determining the policies based on sensor volume, rule characteristics and running status of the processing units (Shuman: Furthermore, because different IoT devices may be associated with one or more specific IoT networks and/or subnetworks based on need, attributes, and/or other suitable criteria, a well-managed IoT network will need to provide inter-network communication among different IoT networks and/or subnetworks that form a larger IoT network. For example, a particular home IoT network may include a personal IoT subnetwork (e.g., a smart phone, smart watch, laptop, health or activity sensors, etc.) and a car IoT subnetwork (e.g., the smart phone and/or other devices that are used in the car). Accordingly, many IoT subnetworks may be substantially mobile and dynamic and need to interact with external subnetworks in order to request and utilize contextually appropriate services ¶ [0006], [0035], [0061], [0067], [0068], [0098], [0100]).

Regarding claims 4 and 15, the combination of Shuman, Goel and Guedalia discloses, wherein routing the plurality of  subsets of the readings further comprises: routing the plurality of subsets of the readings based on a policy that balances processing time for the readings from the plurality of IoT devices with a subset of complex cases (Shuman: Further, in operation, communications between the local endpoint(s) 714 and 724 may use routing groups. In various embodiments, routing groups may enable endpoints to receive signals, method calls, or other suitable information from a subset of endpoints. As such, a routing name may be determined by an application connected to the bus nodes 712 or 722. For example, a D2D application may use a unique, well-known routing group name built into 

Regarding claims 5 and 16, the combination of Shuman, Goel and Guedalia discloses, wherein determining policies to be applied to routing of the readings further comprises: determining the policies based on device affinity for processing among a minimal number of processing units (Shuman: If so, the IoT device(s) 1150 may then transmit a registration message to the dynamic ad hoc gateway 1160, as depicted at 1106, wherein the registration message may include an announcement payload, one or more context policies, and/or any other suitable information that may enable the dynamic ad hoc gateway 1160 to manage communications with the IoT device(s) 1150. For example, in various embodiments, the context policies included in the registration message transmitted to the dynamic ad hoc gateway 1160 may generally include sufficient details to allow the dynamic ad hoc gateway 1160 to act as a functional proxy for the IoT device(s) 1150 independent of any type(s) associated therewith. In various embodiments, in response to receiving the registration message from the IoT device(s) 1150, the dynamic ad hoc gateway 1160 may then determine whether there is a need to authenticate the 

Regarding claims 6 and 17, the combination of Shuman, Goel and Guedalia discloses, wherein determining policies to be applied to routing of the readings further comprises: determining the policies based on device affinity for processing among a minimal number of processing units (Shuman: According to various aspects, as mentioned above, the dynamic ad hoc gateway may be selected or otherwise assigned using static, hierarchical, dynamic, and/or voting-based mechanisms, each of which may employ one or more rules, heuristics, and/or other contextual information to select or otherwise assign the dynamic ad hoc gateway. Furthermore, in various embodiments, the one or more rules, heuristics, and/or other contextual information may be utilized in assignment schemes that are based on any suitable combination of the static, hierarchical, dynamic, and/or voting-based assignment mechanisms. For example, in various embodiments, the rules, heuristics, and/or other contextual information may be location-based, wherein certain IoT devices may be designated as the dynamic ad 

Regarding claim 10, the combination of Shuman, Goel and Guedalia discloses, wherein executing the actions further comprises: implementing an action via one or more of the plurality of IoT devices (Shuman: Further, many aspects are described in terms of sequences of actions to be performed by, for example, elements of a computing device. Those skilled in the art will recognize that various actions described herein can be performed by specific circuits (e.g., an application specific integrated circuit (ASIC)), by program instructions being executed by one or more processors, or by a combination of both. Additionally, these sequence of actions described herein can be considered to be embodied entirely within any form of computer readable storage medium having stored therein a corresponding set of computer instructions that upon execution would cause an associated processor to perform the functionality described herein. Thus, the various aspects described herein may be embodied in a number of different forms, all of which have been contemplated to be within the scope of the claimed subject matter. In addition, for each of the aspects described herein, the corresponding 

Regarding claim 11, the combination of Shuman, Goel and Guedalia discloses, wherein executing the actions further comprises: forwarding a notification to a device associated with user personnel (Guedalia: Yet further, a bus node 712 or 732 may send signals to notify other remote bus nodes or additions, removals, or other changes to routing group endpoints ¶ [0084]. Alternatively, in one embodiment, the IoT devices may only store data about the interactions with other IoT devices and transmit the interaction data to the management entity, which may then infer the relationships and notify the IoT devices about the inferred relationships such that the IoT devices can use the relationships that the management entity inferred to control the permitted access associated with the other IoT devices ¶ [0102]. Also see ¶ [0130]).


Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over SHUMAN in view of Goel in view of Guedalia in view of Goodnight; James Howard et al. (US 9665405 B1) [Goodnight].

Regarding claims 3 and 14, the combination of Shuman, Goel and Guedalia teaches all the limitations of claim 1.
However neither one of Shuman, Goel or Guedalia explicitly facilitate wherein determining policies to be applied to routing of the readings further comprises: randomly assigning the processing units with a predetermined number of IoT devices, events and rules over particular predetermined time spans.
wherein determining policies to be applied to routing of the readings further comprises: randomly assigning the processing units with a predetermined number of IoT devices, events and rules over particular predetermined time spans (Goodnight: providing, by the central coordinator, different random vectors to the node coordinators for use in determining a plurality of state simulation matrices using the full decomposed matrix and the random vectors; computing, using the one or more compute nodes associated with each node coordinator, one or more state simulation matrices, wherein computing includes determining a product between the random vectors and the full decomposed matrix [col. 1, ll. 46-col. 2, ll. 67]. Also see [col. 3, ll. 1-col. 4, ll. 64]. FIG. 29 depicts functionality at 2106 directed to generating and distributing random vectors 2902 to the node coordinators 2904. As shown in FIG. 30, the random vectors 2902 are for use by the node coordinators to perform state simulations. If desired, the central coordinator 1200 generates all of the random numbers 2902 by using a seed value 3000 and a random number generator 3002 and sends each node coordinator 2904 a portion (e.g., a vector) of the generated random numbers 2902 [col. 37, ll. 33-41]. In other embodiments, network devices may provide a large amount of data, either all at once or streaming over an interval of time (e.g., using event stream processing (ESP), described further with respect to FIGS. 8-10), to the computing environment 114 via networks 108. For example, network devices 102 may include network computers, sensors, databases, or other devices that may transmit or otherwise provide data to computing environment 114 [col. 8, ll. 45-52]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Goodnight’s system would have allowed Shuman, Goel and Guedalia to facilitate wherein determining policies to be applied to routing of the readings further comprises: randomly assigning the processing units with a predetermined number of IoT devices, events and rules over particular predetermined time spans. The motivation to combine is .


Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over SHUMAN in view of Goel in view of Guedalia in view of Dhaliwal; Jasbir Singh et al. (US 20160359864 A1) [Dhaliwal].

Regarding claims 7 and 18, the combination of Shuman, Goel and Guedalia teaches all the limitations of claim 1.
However neither one of Shuman, Goel or Guedalia explicitly facilitate determining the policies based on a high priority for processing a subset of the readings by a dedicated subset of the processing units.
Dhaliwal discloses, determining the policies based on a high priority for processing a subset of the readings by a dedicated subset of the processing units (The periodicity of this biometric authentication may be user configurable. In case the user does not authenticate before expiry of this period, the next applicable profile is activated based on the priority level of each authorized user present in the vicinity of the IoT network 108. The Wearable Device 110 is configured to store authentication information as represented in table 1 ¶ [0018]-[0019]. After periodic timer interval the biometric authentication process is repeated and each of the wearable devices 110 within the vicinity of the IoT network 108 is prompted by the system 102 to provide biometric authentication information and profile identifier. In case if the periodic authentication process fails or a time out occurs, the resource settings specified by a user profile associated with other authenticated user having highest priority is activated ¶ [0020], [0037]).
.


Claims 8 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over SHUMAN in view of Goel in view of Guedalia in view of Dong; Wei Shan et al. (US 20160358095 A1) [Dong].

Regarding claim 8, the combination of Shuman, Goel and Guedalia teaches all the limitations of claim 1.
However neither one of Shuman, Goel or Guedalia explicitly facilitate wherein determining policies to be applied to routing of the readings further comprises: determining the policies based on maximum parallelism of processing of the readings by the processing units. 
Dong discloses, wherein determining policies to be applied to routing of the readings further comprises: determining the policies based on maximum parallelism of processing of the readings by the processing units (The plurality of model update processing items determine candidate leaf splitting actions in a decision tree in parallel based on the data record instances. The plurality of model update processing items send the candidate leaf splitting actions to a plurality of conflict resolve processing items [Abstract]. Also see ¶ [0008], [0021], [0022], [0042]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Dong’s system would have allowed Shuman, Goel and Guedalia to facilitate wherein determining policies to be applied to routing of the readings further comprises: determining the policies based on maximum parallelism of processing of the readings by the processing units. The motivation to combine is apparent in the Shuman, Goel and Guedalia’s reference, because there is a need for improved data processing apparatus and method and more specifically to mechanisms for enabling horizontal decision tree learning from extremely high rate data streams.

Regarding claim 9, the combination of Shuman, Goel and Guedalia teaches all the limitations of claim 1.
However neither one of Shuman, Goel or Guedalia explicitly facilitate inputting conflicting actions into a model based on the readings to determine whether a particular action is to be executed.
Dong discloses, inputting conflicting actions into a model based on the readings to determine whether a particular action is to be executed (The mechanism aggregates all candidate leaf splitting actions in conflict resolve PIs (block 903). The conflict resolve PIs detect conflict actions, prioritizes, and decides which actions to take (block 904), The conflict resolve PIs mark the model update PI identifier (from_MUPI_id) of the blocked split action (block 905). The conflict resolve PIs aggregate local statistical information from ail candidate leaf splitting actions from model update PIs in conflict resolve PIs (block 906). The conflict resolve PIs then apply the tree change (structure and statistical information) to the tree model (block 907) ¶ [0070]).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980.  The examiner can normally be reached on Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






6/3/2021
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154